                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 RONALD E. DUMAS,

                      Petitioner,

                      v.                          CAUSE NO.: 3:18-CV-895-PPS-MGG

 WARDEN,

                     Respondent.

                                 OPINION AND ORDER

       Ronald E. Dumas, a prisoner without a lawyer, filed a habeas corpus petition

challenging the prison disciplinary hearing (ISP 18-08-263) where a Disciplinary

Hearing Officer (DHO) at the Indiana State Prison found him guilty of possession or use

of a controlled substance in violation of Indiana Department of Correction policy B-202

on August 28, 2018. ECF 1 at 1. However, he did not lose any earned credit time nor

was he demoted in credit class as a result of this disciplinary hearing. ECF 1 at 1, 1-1 at

9-10. A prison disciplinary hearing can only be challenged in a habeas corpus

proceeding where it results in the lengthening of the duration of confinement. Hadley v.

Holmes, 341 F.3d 661, 664 (7th Cir. 2003). Because this disciplinary hearing did not

lengthen the duration of Dumas’s confinement, habeas corpus relief is not available in

this case.

       For these reasons, the petition (ECF 1) is DENIED pursuant to Section 2254

Habeas Corpus Rule 4. The clerk is DIRECTED to close the case.
SO ORDERED on November 26, 2018.


                                   /s/ Philip P. Simon
                                   PHILIP P. SIMON, JUDGE
                                   UNITED STATES DISTRICT COURT




                              2
